52 F.3d 333NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
In re Gilbert G. KOVELMAN;  Joyce A. Kovelman, Debtors.William K. RIEBER, Plaintiff-appellant,v.Gilbert G. KOVELMAN;  Richard A. Bardin, Defendants-Appellees.
No. 93-56608.
United States Court of Appeals, Ninth Circuit.
Submitted April 6, 1995.*Decided April 7, 1995.

Before:  NOONAN, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
William Rieber sued his former law partners in state court, alleging that partners Gilbert Kovelman and Richard Bardin had defrauded the partnership prior to Rieber's retirement.  After Kovelman filed a petition in bankruptcy, Rieber filed an adversary proceeding in bankruptcy against Kovelman and Bardin.  The proceeding was referred to the district court, which entered summary judgment in favor of Kovelman and Bardin.  We affirm.


3
In opposing a motion for summary judgment, the nonmoving party "must do more than simply show that there is some metaphysical doubt as to the material facts[,]" Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986);  i.e., summary judgment is appropriate "if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law."   Fed.R.Civ.P. 56(c);  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).  Thus, while the moving party has the initial burden of establishing the absence of a genuine issue of material fact, Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986), the nonmoving party must go beyond the pleadings and identify facts showing the existence of a genuine issue for trial.  Id. at 324.


4
Based on our review of the record, including Rieber's declaration with supporting documentation, we agree with the district court's conclusion that "the plaintiff has produced no evidence in support of any of the claims."   Accordingly, the decision appealed from is

AFFIRMED.1


*
 The members of the panel unanimously agree that this case is appropriate for submission on the briefs and without oral argument pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3


1
 Rieber also contends that he was deprived of his right to trial by jury.  In the absence of any genuine issues of material fact, however, there is nothing that would warrant a jury trial